979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adrian Gerard BROCKINGTON, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 91-2706.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 18, 1992Decided:  October 28, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, Magistrate Judge.  (CA-88-3866-WN)
Adrian Gerard Brockington, Appellant Pro Se.
David George Karro, United States Postal Service, Washington, D.C.; Norma Brown Hutcheson, Office of Field Legal Services, Philadelphia, Pennsylvania, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Adrian Gerard Brockington appeals from the district court's order denying his motion to amend or alter the magistrate judge's* earlier judgment denying relief in a Title VII action.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny Brockington's motion for appointment of counsel and affirm on the reasoning of the magistrate judge.  Brockington v. Frank, No. CA-88-3866-WN (D. Md. Sept. 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c)